Action to recover insurance on an automobile which was destroyed by fire December 23rd, 1915.
The plaintiff recovered a verdict for $1,507.94, and the case comes up on the defendant’s general motion for a new trial.
The case discloses that the principal, if not the only fact involved was upon the question of waiver on the part of the defendant of its rights under the stipulation in the policy that, “this entire policy shall be void ... . if the interest of the insured in the policy be other than unconditional and sole ownership, or if the *565subject of this insurance be or become encumbered by any lien or mortgage.”
McGillicuddy & Morey, for plaintiff. W. R. Pattangall, for defendant.
In the absence of exceptions it is assumed that the issue was stated to the jury with proper instruction.
There was evidence to justify the jury in finding for the plaintiff, if in weighing the evidence the plaintiff’s testimony impressed them as being true as it apparently did.
In such circumstances we think the verdict should stand. Motion overruled.